BIGGS, Chief Judge
(concurring in part and dissenting in part).
The facts in this case as developed by the Board and by the majority opinion demonstrate circumstances under which preferential hiring of union employees could be and probably was effected by the Union and the Company. But the record is devoid of evidence which shows that such preferential hiring did take place. The Board and this court have substituted a plausible assumption for proof of preferential hiring. It is not sufficient to prove, as the Board has done here, that a facile arrangement existed whereby the Union and the Company could have effected preferential hiring of the Union’s members. For this reason I dissent from that portion of the majority opinion which supports the Board’s order respecting the alleged preferential hiring. But had preferential hiring been proved I would concur in the majority view as to the application of the “Brown-Olds” remedy.
I agree with the majority’s conclusions as to the relief to be granted to Russell.
Supplemental Opinion
PER CURIAM.
The National Labor Relations Board has submitted a form of decree carrying out this Court’s decision in the above entitled case in which the opinion was filed on April 13, 1960. Since our opinion was filed the United States Supreme Court has entered its decision in the case of Communications Workers of America, v. N. L. R. B., 1960, 362 U.S. 479, 80 S.Ct. 838, 840, 4 L.Ed.2d 896. In that decision the Supreme Court held that it was proper to eliminate from a decree enforcing a Board order against a union broad terms like “in any manner” and “or any other employer” when the complaint was directed against the union’s conduct with respect to one employer and one type of unfair labor practice.
We think the objection of both union and employer to the decree submitted by the Board is well taken in view of this Supreme Court decision. The decree as entered will delete from both the required notice and the order the terms “or any other employer over whom the Board will assert jurisdiction,” “or any other labor organization,” “or any other employee or applicant for employment,” “or by discriminating in any other manner in respect to the hire or tenure of employment, or any term or condition of employment.”
The sections of the decree affected by this opinion are as follows: 1(a) (1), 1(a) (2), 1(a) (3), 11(a) (1), 11(a) (2), and 11(a) (3). Also affected are paragraphs (2) and (3) of the Notice required to be posted by the employer and paragraphs (1) and (2) of the Notice required to be posted by the union.